                              IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF NEW MEXICO

SUSAN ROCKWELL,

           Plaintiff,

v.                                                                                     No. 18-cv-0722 KG/SMV

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY,

           Defendant.

                                             SCHEDULING ORDER

           THIS MATTER is before the Court on a telephonic Rule 16 scheduling conference held

on November 26, 2018. The parties’ Joint Status Report and Provisional Discovery Plan [Doc. 10]

is adopted, except as modified below. The Court will permit discovery as follows:

           1.       0 Interrogatories by each party to any other party;

           2.       0 Requests for Production by each party to any other party;

           3.       No limit on the number of Requests for Admission served by each party at
                    this time;1

           4.       10 depositions per side;

           5.       Depositions limited to 7 hours on the record unless extended by agreement
                    of the parties.

           In accordance with the Civil Justice Expense and Delay Reduction Plan adopted in

compliance with the Civil Justice Reform Act, and pursuant to Title 28 U.S.C. § 473(a)(1), this




1
    Requests for Admission are subject to the deadline for termination of discovery.
case is assigned to a “standard” (150-day) track classification. The Court sets the following case

management deadlines:

            Plaintiff moves to amend the pleadings or join                                January 7, 2019
            additional parties by2:

            Defendant moves to amend the pleadings or join                              January 22, 2019
            additional parties by2:

            Plaintiff discloses experts and provides expert                            February 25, 2019
            reports or summary disclosures by3:

            Defendant discloses experts and provides expert                                March 27, 2019
            reports or summary disclosures by3:

            Termination of discovery:                                                       April 25, 2019

            Motions relating to discovery filed by4:                                          May 15, 2019

            Pretrial motions other than discovery motions filed                               May 28, 2019
            by:

            Proposed Pretrial Order due from Plaintiff to                                     July 12, 2019
            Defendant by:

            Proposed Pretrial Order due from Defendant to                                     July 26, 2019
            Court by5:

2
  Amendment must comply with Fed. R. Civ. P. 15(a).
3
  The parties must disclose every expert witness who is expected to testify, even if the expert is not required to submit
an expert report. See Fed. R. Civ. P. 26(a)(2)(B)–(C); D.N.M.LR-Civ. 26.3(b). Summary disclosures are, under
certain circumstances, required of treating physicians. Farris v. Intel Corp., 493 F. Supp. 2d 1174, 1180 (D.N.M.
2007) (Treating physicians who do not submit Rule 26 expert reports may only testify “based on . . . personal
knowledge and observations obtained during [the] course of care and treatment[.]”); see Blodgett v. United States,
No. 2:06-CV-00565 DAK, 2008 WL 1944011, at *5 (D. Utah May 1, 2008) (unpublished) (“[T]reating physicians not
disclosed as experts are limited to testimony based on personal knowledge and may not testify beyond their treatment
of a patient.” (quoting Witherspoon v. Navajo Refining Co., No. 03-cv-1160 BB/LAM, 2005 WL 5988650, at *1
(D.N.M. June 28, 2005) (unpublished)).
4
  See D.N.M.LR-Civ. 7 for motion practice requirements and timing of responses and replies. The discovery motions
deadline does not extend the 21-day time limit in D.N.M.LR-Civ. 26.6 (Party served with objection to discovery
request must file motion to compel within 21 days of service of objection. Failure to file motion within 21 days
constitutes acceptance of the objection.).
5
  The Proposed Pretrial Order must provide that no witnesses, except rebuttal witnesses whose testimony cannot be
anticipated, will be permitted to testify unless the name of the witness is furnished to the Court and opposing counsel
                                                           2
         Discovery shall not be reopened, nor shall case management deadlines be modified, except

by an order of the Court upon a showing of good cause. Discovery must be completed on or before

the discovery deadline. Accordingly, service of written discovery is timely only if the responses

are due prior to the discovery deadline. A notice to take deposition is timely only if the deposition

takes place prior to the discovery deadline. The pendency of dispositive motions does not stay

discovery.

         IT IS SO ORDERED.



                                                                        ______________________________
                                                                        STEPHAN M. VIDMAR
                                                                        United States Magistrate Judge




no later than 30 days prior to the time set for trial. Any exceptions thereto must be upon order of the Court for good
cause shown.
                                                          3
